*158Order of disposition, Family Court, New York County (Alma Cordova, J.), entered on or about April 7, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts, which, if committed by an adult, would constitute the crimes of robbery in the second degree, grand larceny in the fourth degree, criminal possession of stolen property in the fifth degree, and attempted assault in the third degree, and placed him on probation for 12 months, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. The evidence established that appellant acted in concert with three others to assault and rob the victim. Appellant’s larcenous intent may be readily inferred from his acts of attacking the victim and running immediately before the others forcibly took the victim’s property (see Matter of Juan J., 81 NY2d 739 [1992]). There was no evidence of any motive for appellant’s unprovoked attack on the victim other than robbery (see Matter of Horatio B., 240 AD2d 197 [1997]). The evidence also established appellant’s intent to cause physical injury.
The court imposed the least restrictive alternative disposition, which was 12 months probation (see Family Ct Act § 352.2 [2]; Matter of Katherine W., 62 NY2d 947 [1984]). Appellant’s acts constituted a serious offense and he exhibited behavioral problems relating to school. Concur—Buckley, EJ., Sullivan, Williams and Gonzalez, JJ.